CASANUEVA, Judge.
Arnaldo Vega-Vazquez raises numerous issues in this appeal from his convictions for manslaughter and vehicular homicide. We find only one contention meritorious, which we discuss below. As to the remaining issues, we affirm.
Mr. Vega-Vazquez contends that because only one death resulted from his operation of a motor vehicle, he cannot be adjudicated guilty of both manslaughter and vehicular homicide. The State, citing State v. Chapman, 625 So.2d 838 (Fla.1993), does not take issue with this contention. In Chapman, the supreme court held a single death cannot support convictions for both manslaughter by driving while under the influence and vehicular homicide. See also State v. Cooper, 634 So.2d 1074 (Fla.1994). Accordingly, the vehicular homicide conviction cannot stand.
We affirm his manslaughter conviction, reverse the vehicular homicide conviction, and remand with instructions for the circuit court to strike the latter. Because Mr. Vega-Vazquez was not sentenced for vehicular homicide, nor was it included on *291his guidelines scoresheet, we affirm his sentence.
NORTHCUTT, A.C.J., and SALCINES, JJ., Concur.